Title: From George Washington to Eliphalet Pearson, 14 November 1791
From: Washington, George
To: Pearson, Eliphalet



Sir,
Philadelphia November 14th 1791.

I have received your letter of the 10th of September, enclosing, by order of the American Academy of Arts and Sciences, Judge Lowell’s eulogy on the late Governor Bowdoin.
I must beg, Sir, you will present my proper acknowledgements to the Academy for this mark of attention, and at the same time receive yourself my thanks for the polite manner in which you have transmitted to me the Eulogy on that worthy Character, and for the Catalogue of Harvard College which accompanied it. I am, Sir, with due Consideration, Your most Obedt Servt

Go: Washington

